Citation Nr: 0609094	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  02-17 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for left knee 
disability. 

2.  Entitlement to service connection for left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran had active service from June 1974 to June 1978 
and a period of service in the Oklahoma National Guard from 
October 1979 to August 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.   

In June 2003, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing conducted at the 
RO.  In February 2004, the Board remanded the case to the RO 
for further development. 

The issue of entitlement to service connection for a left 
knee disability is   addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  The current medical evidence does not show the presence 
of a left ankle disorder. 




CONCLUSION OF LAW

A left ankle disorder was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In letters dated in December 2001, December 2004, and May 
2005, and in the statement of the case and supplemental 
statements of the case, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  The documents providing notice have informed the 
veteran of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  The veteran also has been 
afforded appropriate examination.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Additionally, where the claims involve basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Dingess/Hartman, Nos. 01-1917 
and 02-1506, slip op. at 14 (U.S. Vet. App. March 3, 2006).  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in processing with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In that regard, as the Board concludes below that the 
preponderance is against the veteran's claim for service 
connection for a left ankle disorder, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

II.  Analysis of Claim

The veteran is claiming entitlement to service connection for 
a left ankle disorder.

Below, the Board sets forth the laws and regulations 
applicable to the claims on appeal and adjudicated here, and 
in relation to those laws and regulations, analyzes the 
information and evidence pertinent to this case.  In this 
connection, the Board has reviewed the entire record.  The 
record includes the veteran's contentions, including those 
contained in a June 2003 Travel Board hearing before the 
undersigned at the RO; military records, such as service 
personnel and medical records; and other medical records, 
including private and VA medical records, including records 
of treatment and examination reports.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in its entirety, all 
of the evidence submitted by the veteran or on his behalf.  
Rather, the Board's analysis below will summarize the 
relevant evidence, and focus specifically on what the 
evidence shows, or fails to show, with respect to each claim.

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
United States Court of Appeals for the Federal Circuit has 
held that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability." 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  See 
also D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) (to the 
same effect).

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt. 38 U.S.C.A. 
§ 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

The Board finds that the preponderance of the evidence is 
against the claim that the veteran has a left ankle 
disability.  In particular, the VA examination report of 
February 2005 shows that the examiner noted that there were 
no service medical records that documented any history of any 
left ankle problems.  While there were service medical 
records addressing right ankle symptoms, there was no mention 
of a left ankle problem during service.  On examination of 
the left ankle, the examiner found it was not swollen and 
there was no evidence of any swelling.  Nor was there 
objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement of the left ankle.  The 
veteran had no  gait or functional limitations on standing or 
walking; and no callosities, breakdown or unusual shoe wear 
pattern to indicate abnormal weightbearing.  There was a 
normal range of motion of the left ankle and no pain on 
movement of that ankle.  

The February 2005 VA examination report contains the 
following impression.  There was no left ankle pathology 
identified currently, and no left ankle pathology identified 
while in service; the veteran reported no problems with his 
left ankle at enlistment physical examination for the 
National Guard.  At that time, he complained of a right ankle 
problems, which had happened after leaving service.  X-ray 
examination was within normal limits.

Moreover, in addition to the findings from the February 2005 
VA examination report-that there was no left ankle pathology 
identified-review of the claims file does not otherwise 
reveal any evidence of a current left ankle disorder.  Such 
medical evidence is highly probative evidence which shows 
that the veteran does not have a current left ankle disorder.   

The Board notes that the veteran's service medical records 
for his active service from June 1974 to June 1978 are 
missing and NPRC's attempts to locate them were unsuccessful.  
In this regard, the United States Court of Appeals for 
Veterans Claims has held that where "service medical records 
are presumed destroyed . . . the BVA's [Board's] obligation 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt is heightened." O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  VA also has a 
heightened duty to assist the veteran in the development of 
evidence favorable to his claim.  

Although service medical records for active service from June 
1974 to June 1978 are missing, the report of medical history 
given at the time of an October 1979 examination for the 
purposes of enlistment into the National Guard shows that the 
veteran did not report having any problems with his left 
ankle at that time.  Moreover, though there are no service 
medical records for review for the period of active service 
from June 1974 to June 1978, the medical evidence in total 
does not show that the veteran has a current left ankle 
disorder.

As the preponderance of the evidence is against the claim 
that the veteran has left ankle disorder, the veteran's claim 
for service connection for left ankle disorder fails on the 
basis that all elements required for such a showing have not 
been met.  Accordingly, service connection for left ankle 
disorder must be denied.
 
The Board has considered the veteran's statements and 
testimony-describing the symptoms of his disability and his 
treatment-which are considered competent evidence.  However, 
where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the appellant 
currently possesses the required specialized medical training 
and knowledge, nor is it contended otherwise.

In this connection, moreover, the Board notes that during the 
June 2003 Travel Board hearing, the veteran testified 
regarding his claimed left ankle symptoms, and stated that 
the location of the pain was on top of his foot.  The RO has 
recently granted service connection for bilateral pes planus 
based on medical evidence of that disorder with complaints of 
foot pain.  

With respect to the above discussed inservice medical 
evidence of problems with the right ankle, the Board also 
notes that during the June 2003 hearing, the veteran withdrew 
an appealed claim for service for a right ankle disorder.

One of the necessary criteria to establish service connection 
for a left ankle disorder is medical evidence, which shows 
that the veteran currently has a left ankle disorder.  In 
this regard, for the reasons discussed above, the recent 
pertinent and most cogent medical evidence of record is the 
report of VA examination of the left ankle conducted in 
February 2005.  That examination report did not show the 
presence of a left ankle disorder, and specifically concluded 
that there was no left ankle pathology identified currently 
or while in service.  Thus, there is no current medical 
evidence, which confirms the presence of a left ankle 
disorder.

Based on the foregoing, the preponderance of the evidence is 
against the claim that the veteran has a left ankle disorder.  
In light of the Board's determination that the preponderance 
of the evidence is against the claim that the veteran has a 
left ankle disorder, issues of nexus-whether a left ankle 
disorder is somehow related to service-is a "downstream" 
issue which will not be further discussed.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that under 38 
U.S.C.A. § 1110, the veteran must submit proof of a presently 
existing disability resulting from service in order to merit 
an award of compensation).

Thus, the Board finds that service connection is not 
warranted because a preponderance of the evidence shows that 
the veteran is not currently diagnosed with a left ankle 
disorder.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (where the proof is insufficient to establish a 
present disability there can be no valid claim for service 
connection).  Therefore, based on the foregoing, service 
connection for a left ankle disorder is denied.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 


ORDER

Service connection for a left ankle disorder is denied. 




REMAND

The Board has reviewed the claims file and determined that 
further development is necessary prior to adjudicating the 
veteran's claim.  In February 2004, the Board remanded the 
case to the RO for further development, including for the RO 
to arrange for VA examination to determine the nature, 
extent, and etiology of any left knee disability found 
present.  

As a result, the veteran underwent VA examination in February 
2005.  At that time the examiner reviewed the claims file and 
noted that medical records from the National Guard showed 
that in February 1986, the veteran twisted his left knee when 
he stepped off a truck.  The examiner noted that the veteran 
did not have any medical records from 1987 until 2002.  
However, the veteran reported that he was incarcerated during 
that time and that he did complain of left knee problems 
while in jail.  The examiner noted that there were no medical 
records of that.  

At the conclusion of the examination report, it contains an 
impression, also making reference that the examiner did not 
have any medical records from 1986 after the 1986 injury 
until 2002, when the veteran was seen at a VA hospital for 
the first time after leaving jail.  Based on the absence of 
such records, the examiner opined that he could not, without 
resorting to speculation, comment as to whether the veteran's 
left knee problems are sequela of his left knee injury in 
service.   

Review of the claims file, however, shows that medical 
records were obtained from the Oklahoma Department of 
Corrections, Medical Services Division.  These medical 
records include treatment records dated between 1990 and 
2001, including referable to the left knee.  The date stamp 
shows that these medical records were received in early 
February 2005, prior to the February 2005 VA examination.  
However, as reflected in the February 2005 examination 
report, it appears that these medical records were not 
available to the examiner at the time of the examination.   

Therefore, the RO should arrange for an addendum to the 
report of the February 2005 VA general examination.  On 
remand, the RO should make arrangements for a physician with 
the appropriate expertise, to provide an opinion as to 
whether it is at least as likely as not (i.e., at least a 50 
percent probability) that any left knee disability is either 
related to or had its onset during a period of service.  
 
Additionally, where a claim is predicated on establishing 
basic entitlement to service connection, the ruling announced 
in Dingess/Hartman, Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
March 3, 2006), would be for consideration.  As such, the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all of the elements of a claim 
for service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Id., slip op. at 4.  In this 
regard, the notice provided to the appellant is inadequate as 
regards these elements.  As this question is involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the appellant as to the type of evidence that is 
needed to establish a disability rating and an effective 
date.

Accordingly, the case is REMANDED for the following action:

1.  Please send the appellant a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish a disability 
rating and an effective date for the claim 
on appeal, as outlined in Dingess/Hartman, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
March 3, 2006).

2.  The RO should obtain any VA medical 
records of treatment outstanding for the 
period since February 2005.  All efforts 
to obtain these VA records should be fully 
documented, and the RO should request that 
the VA facility provide a negative 
response if records are not available.

3.  After associating any records obtained 
from the above action, the RO is requested 
to forward the claims folder to the VA 
examiner who conducted the February 2005 
general medical examination, for the 
purpose of obtaining an addendum.  If this 
examiner is unavailable the case is to be 
referred to another VA examiner 
specializing in orthopedic disorders.  The 
examiner should review of the claims file 
including medical records dated from 1990 
to 2001 associated with the veteran's 
incarceration by the Oklahoma Department 
of Corrections.

After again reviewing the records 
contained in the claims file, the examiner 
is requested to render opinions as to the 
following: whether it is at least as 
likely as not (that is, at least a 50 
percent probability) that any left knee 
disorder (a) is the result of injury or 
disease incurred or aggravated during 
active service, or (b) in the case of any 
diagnosed arthritis, was manifest to a 
compensable degree within year of service 
discharge.  The examiner should comment on 
the inservice and post-service medical 
records showing injury and/or treatment 
during and after service. 

4.  Following any additional development 
deemed appropriate, the RO should 
adjudicate the claim for service 
connection for a left knee disorder.  If 
the determination remains unfavorable to 
the appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration. 
 
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


